United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS          August 7, 2003

                                                          Charles R. Fulbruge III
                        FOR THE FIFTH CIRCUIT                     Clerk



                            No. 03-20254
                          Summary Calendar



RESCUE AMERICA,

            Plaintiff-Appellant,

                                  versus

HCHD/BEN TAUB HOSPITAL,

            Defendant-Appellee.



            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. H-02-CV-1574


Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Plaintiff Andre Howard, proceeding pro se under the name

“Rescue America,” appeals the district court’s order granting

summary judgment on his Equal Pay Act1 claim to defendant Harris

County Hospital District/Ben Taub Hospital.       Applying de novo

review, we find that, in response to the defendant’s summary


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     1
         29 U.S.C. § 206(d)(1)(1).
judgment motion, Howard did not produce evidence substantiating his

Pay Act claim against the defendant, or his related claims for

retaliation and breach of hospital policy.

     AFFIRMED.




                                2